DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 was filed after the mailing date of the Non-Final Office Action on 10/14/2020 with a 37 CFR §1.17(p) fee and without a 37 CFR §1.97(e) statement.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments filed on 1/13/2021 are entered for prosecution. Claims 1, 4-25, and 28-33 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments. 

Applicant’s amendment to claim 5 has overcome the rejection based on 35 USC § 112 to the claim previously set forth in the Non-Final Office Action mailed 10/14/2020.

Response to Arguments
Applicant's arguments in a reply filed 1/13/2021 (hereafter, Reply) have been considered but are moot because the arguments are directed to the amended claims with broader scopes than the previous claims and/or new ground of rejections using newly introduced references (Yang, Bala92) are applied in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 25, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20170034843 A1, hereafter Liu) in view of Yang et al. (US 20180139672 A1, hereafter Yang). Yang is cited by Applicant in IDS filed 1/13/2021.

Regarding claim 1, Liu discloses a method (Figs.4&7) for wireless communication in a multi-connectivity ([0067] FIG. 4 shows an example of transmission of scheduled data over multiple links. [0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions.) user equipment (UE) (Fig.4, UE 420), comprising:
	 communicating ([0067] For example, an LTE eNodeB 410 may transmit data to a UE 420 over a first link 430 and a second link 440A and 440B. The first link 430 may be a direct link to the UE, whereas the second link may be an indirect link that passes through an IEEE 802.11x. (WiFi) access point 410B.) with one or more base stations (Fig.4, 410A) via a first radio access technology (RAT) (Fig.4, RAT of link 1, [0067] LTE);
	 determining ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) whether the UE (Fig.4, UE 420) is in a selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality), wherein the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) comprises a state in which: 
a throughput estimation of the UE ([0102] throughput conditions, [0105] a traffic arrival rate) is less than ([0102] A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) a threshold ([0102] higher throughput conditions, [0105] a threshold);
	 disabling ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold. It is envisioned that the transmitter apparatus may distribute traffic only to the link having the average link data rate with respect to which the threshold was determined. Alternatively or additionally, it is envisioned that the transmitter apparatus may distribute traffic only to the link having the highest signal quality.; By disabling multi-link and distributing traffic to only the first link, communication via RAT of link 2 is disabled) communication via a second RAT (Fig.4, link 2) in response to determining ([0108] when the traffic arrival rate is less than the threshold) that the UE is in the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality); and
	 continuing to communicate ([0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold.) via the first RAT (Fig.4, link 1).
	Liu does not disclose that in the state in which the throughput estimation of the UE is less than the threshold: a screen of the UE is off; and the UE is unplugged from a power source.
	However, Yang discloses in a state in which a throughput estimation ([0074] [0075] determined / predicted downlink traffic) of a UE ([0074] UE 102) is less than a threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): a screen of the UE is off ([0074] the UE device display is powered off); and the UE is unplugged from a power source ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be a state in which: a screen of the UE is off; and the UE is unplugged from a power source as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).

Regarding claims 4 and 28, Liu further discloses the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) is independent of a mobility condition of the UE ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.; Note that a state of UE for disabling multi-link, a state of UE under low throughput conditions, a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, or/and a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality is/are independent of a mobility condition of the UE).  

Regarding claims 5 and 31, Liu further discloses entry into the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) is independent of a time duration in which:
	 the screen of the UE  is off; and
 the UE is unplugged from the power source ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.; Note that a state of UE for disabling multi-link, a state of UE under low throughput conditions, a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, or/and a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality is/are independent of a time duration in which: the screen of the UE  is off; and the UE is unplugged from the power source).  

Regarding claim 25, Liu discloses a multi-connectivity ([0067] FIG. 4 shows an example of transmission of scheduled data over multiple links. [0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions.) user equipment (UE) (Fig.4, UE 420) for wireless communication ([0019] In another aspect, a computer program product comprises a non-transitory computer-readable medium having instructions recorded thereon that, when enacted by one or more computer processors, cause the one or more computer processors to carry out operations. For example, the operations include determining at least one of average link data rate, link throughputs, or delay of at least one of a first link or a second link, and determining a threshold based on the at least one of the average link data rate, the link throughputs, or the delay. The operations also include determining a traffic arrival rate, and comparing the traffic arrival rate to the threshold. The operations further include distributing traffic to both the first link and the second link when the traffic arrival rate is greater than the threshold, and distributing traffic to only one of the first link or the second link when the traffic arrival rate is less than the threshold.), comprising:
(Fig.4, the screen on UE 420);
one or more processors ([0019] one or more computer processors);
	 memory ([0019] a non-transitory computer-readable medium) coupled to the one or more processors ([0019] one or more computer processors); and
	 instructions ([0019] instructions) stored in the memory ([0019] a non-transitory computer-readable medium having instructions recorded thereon) and operable, when executed by the one or more processors, to cause the UE ([0019] In another aspect, a computer program product comprises a non-transitory computer-readable medium having instructions recorded thereon that, when enacted by one or more computer processors, cause the one or more computer processors to carry out operations.) to:
	 communicate ([0067] For example, an LTE eNodeB 410 may transmit data to a UE 420 over a first link 430 and a second link 440A and 440B. The first link 430 may be a direct link to the UE, whereas the second link may be an indirect link that passes through an IEEE 802.11x. (WiFi) access point 410B.) with one or more base stations (Fig.4, 410A) via a first radio access technology (RAT) (Fig.4, RAT of link 1, [0067] LTE);
	 determine ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) whether the UE (Fig.4, UE 420) is in a selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality), wherein the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) comprises a state in which: 
a throughput estimation of the UE ([0102] throughput conditions, [0105] a traffic arrival rate) is less than ([0102] A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) a threshold ([0102] higher throughput conditions, [0105] a threshold);
	 disable ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold. It is envisioned that the transmitter apparatus may distribute traffic only to the link having the average link data rate with respect to which the threshold was determined. Alternatively or additionally, it is envisioned that the transmitter apparatus may distribute traffic only to the link having the highest signal quality.; By disabling multi-link and distributing traffic to only the first link, communication via RAT of link 2 is disabled) communication via a second RAT (Fig.4, link 2) in response to a determination ([0108] when the traffic arrival rate is less than the threshold) that the UE is in the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality); and
	 continue to communicate ([0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold.) via the first RAT (Fig.4, link 1).
	Liu does not disclose that in the state in which the throughput estimation of the UE is less than the threshold: the screen of the UE is off; and the UE is unplugged from a power source.
	However, Yang discloses in a state in which a throughput estimation ([0074] [0075] determined / predicted downlink traffic) of a UE ([0074] UE 102) is less than a threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): a screen of the UE is off ([0074] the UE device display is powered off); and the UE is unplugged from a power source ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be a state in which: a screen of the UE is off; and the UE is unplugged from a power source as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).

Regarding claim 29, Liu discloses a multi-connectivity ([0067] FIG. 4 shows an example of transmission of scheduled data over multiple links. [0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions.) user equipment (UE) (Fig.4, UE 420) for wireless communication, comprising:
	 means for communicating (the means is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “one or more processors; memory coupled to the one or more processors; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to perform the communicating function” as in claim 25 and/or the structure comprising “a non-transitory computer readable medium storing code for wireless communication in a multi-connectivity user equipment (UE), the code comprising instructions executable by a processor to perform the communicating function” as in claim 30) with one or more base stations via a first radio access technology (RAT) (see the rejection of claims 25 and/or 30);
	 means for determining (the means is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “one or more processors; memory coupled to the one or more processors; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to perform the determining function” as in claim 25 and/or the structure comprising “a non-transitory computer readable medium storing code for wireless communication in a multi-connectivity user equipment (UE), the code comprising instructions executable by a processor to perform the determining function” as in claim 30) whether the UE is in a selected state (see the rejection of claims 25 and/or 30), wherein the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) comprises a state in which: 
a throughput estimation of the UE ([0102] throughput conditions, [0105] a traffic arrival rate) is less than ([0102] A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) a threshold ([0102] higher throughput conditions, [0105] a threshold);
	 means (the means is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “one or more processors; memory coupled to the one or more processors; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to perform the disabling function” as in claim 25 and/or the structure comprising “a non-transitory computer readable medium storing code for wireless communication in a multi-connectivity user equipment (UE), the code comprising instructions executable by a processor to perform the disabling function” as in claim 30) for disabling communication via a second RAT in response to determining that the UE is in the selected state (see the rejection of claims 25 and/or 30); and
	 means for continuing (the means is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “one or more processors; memory coupled to the one or more processors; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to perform the continuing function” as in claim 25 and/or the structure comprising “a non-transitory computer readable medium storing code for wireless communication in a multi-connectivity user equipment (UE), the code comprising instructions executable by a processor to perform the continuing function” as in claim 30) to communicate via the first RAT (see the rejection of claims 25 and/or 30).

	However, Yang discloses in a state in which a throughput estimation ([0074] [0075] determined / predicted downlink traffic) of a UE ([0074] UE 102) is less than a threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): a screen of the UE is off ([0074] the UE device display is powered off); and the UE is unplugged from a power source ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be a state in which: a screen of the UE is off; and the UE is unplugged from a power source as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).

Regarding claim 30, Liu discloses a non-transitory computer readable medium ([0019] a non-transitory computer-readable medium) storing code ([0019] instructions) for wireless communication ([0019] In another aspect, a computer program product comprises a non-transitory computer-readable medium having instructions recorded thereon that, when enacted by one or more computer processors, cause the one or more computer processors to carry out operations. For example, the operations include determining at least one of average link data rate, link throughputs, or delay of at least one of a first link or a second link, and determining a threshold based on the at least one of the average link data rate, the link throughputs, or the delay. The operations also include determining a traffic arrival rate, and comparing the traffic arrival rate to the threshold. The operations further include distributing traffic to both the first link and the second link when the traffic arrival rate is greater than the threshold, and distributing traffic to only one of the first link or the second link when the traffic arrival rate is less than the threshold.) in a multi-connectivity ([0067] FIG. 4 shows an example of transmission of scheduled data over multiple links. [0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions.) user equipment (UE) (Fig.4, UE 420), the code comprising instructions executable by a processor ([0019] one or more computer processors) to:
	 communicate ([0067] For example, an LTE eNodeB 410 may transmit data to a UE 420 over a first link 430 and a second link 440A and 440B. The first link 430 may be a direct link to the UE, whereas the second link may be an indirect link that passes through an IEEE 802.11x. (WiFi) access point 410B.) with one or more base stations (Fig.4, 410A) via a first radio access technology (RAT) (Fig.4, RAT of link 1, [0067] LTE);
	 determine ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) whether the UE (Fig.4, UE 420) is in a selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality), wherein the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) comprises a state in which: 
a throughput estimation of the UE ([0102] throughput conditions, [0105] a traffic arrival rate) is less than ([0102] A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) a threshold ([0102] higher throughput conditions, [0105] a threshold);
	 disable ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold. It is envisioned that the transmitter apparatus may distribute traffic only to the link having the average link data rate with respect to which the threshold was determined. Alternatively or additionally, it is envisioned that the transmitter apparatus may distribute traffic only to the link having the highest signal quality.; By disabling multi-link and distributing traffic to only the first link, communication via RAT of link 2 is disabled) communication via a second RAT (Fig.4, link 2) in response to a determination ([0108] when the traffic arrival rate is less than the threshold) that the UE is in the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality); and
	 continue to communicate ([0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold.) via the first RAT (Fig.4, link 1).

	However, Yang discloses in a state in which a throughput estimation ([0074] [0075] determined / predicted downlink traffic) of a UE ([0074] UE 102) is less than a threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): a screen of the UE is off ([0074] the UE device display is powered off); and the UE is unplugged from a power source ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be a state in which: a screen of the UE is off; and the UE is unplugged from a power source as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).

Claims 12-13 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yang, and in further view of Balasubramanian et al. (US 20190082392 A1, hereafter Bala92).

Regarding claims 12 and 32, Liu and Yang do not disclose the selected state comprises a state in which: the UE is stationary.  
However, Bala92 discloses any state of a UE comprises a state in which: the UE ([0040] the UE) is stationary ([0040] Wireless Device—any of various types of computer system devices which performs wireless communications. A wireless device can be portable (or mobile) or may be stationary or fixed at a certain location. A UE is an example of a wireless device.; Note that when the UE is stationary or fixed, whatever state of the UE (including the selected state) is a state in which the UE is stationary).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the selected state of Liu and Yang to comprise the state in which the UE is stationary as taught by Bala92, in order to take advantage of Liu and Yang’s battery conservation scheme (Yang, [0075]) for the UE in a stationary state (Bala92, [0040]).  

Regarding claims 13 and 33, Liu and Yang discloses the selected state comprises the state in which the throughput estimation of the UE is less than the threshold as in claims 1 and 25 above.
Liu does not disclose in the state in which the throughput estimation of the UE is less than the threshold: the screen of the UE is off for a period of time; the UE is unplugged from the power source for the period of time; and the UE is stationary for the period of time.  
	However, Yang discloses in the state in which the throughput estimation ([0074] [0075] determined / predicted downlink traffic) of the UE ([0074] UE 102) is less than the threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): the screen of the UE is off for a period of time ([0074] the UE device display is off at least for a period of time after the UE device display is powered off); and the UE is unplugged from the power source for the period of time ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source for the period of time after the UE device display is powered off).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be the state as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).
Liu and Yang do not disclose in the state in which the throughput estimation of the UE is less than the threshold: the UE is stationary for the period of time.  
However, Bala92 discloses in any state of the UE: the UE ([0040] the UE) is stationary ([0040] Wireless Device—any of various types of computer system devices which performs wireless communications. A wireless device can be portable (or mobile) or may be stationary or fixed at a certain location. A UE is an example of a wireless device.; Note that when the UE is stationary or fixed, whatever state of the UE (including the state in which the throughput estimation of the UE is less than the threshold) is a state in which the UE is stationary).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu and Yang’s state in which the throughput estimation of the UE is less than the threshold to comprise the state in which the UE is stationary as taught by Bala92, in order (Yang, [0075]) for the UE in a stationary state (Bala92, [0040]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOO JEONG/
Primary Examiner, Art Unit 2473
1/28/2021